528 So. 2d 866 (1988)
Gerald H. HARRIS
v.
Sally C. HARRIS.
Civ. 6299.
Court of Civil Appeals of Alabama.
May 18, 1988.
Walter W. Furner, Bessemer, for appellant.
*867 Candice J. Shockley and James A. Holliman, Bessemer, for appellee.
HOLMES, Judge.
This is a divorce case.
The parties were divorced by the Jefferson County Circuit Court. The wife was awarded custody of the parties' minor children.
The husband appeals, contending solely that the trial court erred in awarding custody to the wife. We affirm.
The husband's entire argument to this court is one-half page in length. It contains not one citation of authority.
Rule 28(a)(5), Alabama Rules of Appellate Procedure, specifically requires an appellant to present this court in the argument portion of his brief with citations to the authorities that support his contentions. Where an appellant fails to comply with Rule 28(a)(5), A.R.A.P., this court has no choice but to affirm the judgment of the trial court. Barnhill v. Barnhill, 516 So. 2d 725 (Ala.Civ.App.1987).
We would note, however, that, even if Rule 28(a)(5) did not require our affirmance in this case, such is required by the record, which contains evidence in support of the trial court's judgment.
The wife has requested an attorney's fee for representation on appeal. A fee of $750 is hereby awarded.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.